DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the claims submitted on September 16, 2022.
Claims 11 and 13 are cancelled.
Claims 10 and 12 are currently amended.
Claims 1-10 and 12 are presented for examination.
Claims 1-10 and 12 are currently rejected.

Response to Amendments
Claim Objections
	Claim 12 has been amended to overcome the previous claim objections. Accordingly, the previous objection to claim 12 has been withdrawn.

Response to Arguments
35 U.S.C. §103
	Applicant's arguments filed on September 16, 2022 have been fully considered but they are not persuasive. The Applicant argues:
“Claims 1-10 and 12 were rejected under 35 U.S.C. 103 as being obvious over Sweeney (US 20170147959) in view of McDougall (US 20110078934). The rejection is respectfully traversed as the cited references, analyzed individually or in combination, fail to teach or suggest all the features recited in combination in the claimed invention. For example, the cited references fail to teach or suggest the claimed method, user terminal, or product comprising sending a wireless message to send for a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location, displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time, as recited in the independent claims.

Applicant respectfully traverses the rejection because the alleged motivation to combine as the portable terminal devices disclosed in Sweeney would not benefit from providing travel information “at locations where the provision of power by other means is not cost effective or is impractical.” In particular, Sweeney discloses a mobile computing device, which has all the features of a smart phone or is embodied as a smart phone. McDougall teaches permanent affixed infrastructure at a train or bus station that may be powered by renewable sources such as by solar power, wind power generator, or a battery powered by one of these enumerated sources. McDougall teaches that powering by alternative energy resources and attaining sufficient energy from these resources is achieved in para. [0005] by avoiding existing information systems that use standard computing hardware. However, the portable user devices in Sweeney would gain no such benefit by adding McDougall’s LED lights as a) Sweeney’s terminal device uses standard computing hardware and LED/LCD displays in requesting user input and arranging the user ride, which is not simply a standard bus or train station schedule and b) Sweeney’s terminal device is portable and able to be charged via any number of known mechanisms, including solar based chargers. Therefore, provision of power to a terminal device is not limited to solar or wind alternative energy, or limited based on volume of people utilizing the signage as is taught by McDougall. For at least these reasons, the rejection is improper as the alleged improvement of charging via alternative energy sources is already known and available for terminal devices such as smart phones.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. McDougall is analogous to Sweeney in that both McDougall and Sweeney encompass displays of time to a user relative to the arrival time of a vehicle. Therefore, the teachings of McDougall may be combined with that of Sweeney for the purpose of providing passengers with up-to-date information on the arrival and departure of public transportation services (see McDougall [0002]). 
	Claim 1 merely states “displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time,” indicating that only one of a number of lit illuminants, a number of illuminants to be switched on or off per unit time, and a position of a lit illuminant is required. Sweeney teaches a number of lit illuminants and a position of a lit illuminant (“the vehicle control 160 can provide a control signal(s) 167 to operate…a set of output components (e.g.., display devices or array of light elements, such as light emitting diodes (LEDs)) in a predetermined pattern. In such an example, the user can be notified that the AV 150 is arriving or has arrived, and the AV 150 can make its presence known to the user by, for a duration of time, blinking headlights or taillights periodically, honking the horn periodically, and/or illuminating a pattern on the display or array of light elements,” Sweeney [0057]). This passage of Sweeney fails to explicitly teach that the illuminated pattern is to communicate waiting time, as claimed in the present invention. McDougall is used to supplement this deficit by explicitly teaching a position of an illuminated LED, to indicate the time until the transport service is due to arrive (i.e., waiting time).”

	The Applicant further argues:
“Furthermore, even assuming arguendo that Sweeney’s terminal device could be modified in view of McDougall, such a modification would not provide energy savings. If, for example, the illumination means of the terminal device, i.e. smartphone’s display in Sweeney, are all energized or active at the same time independent of the content currently displayed. Therefore, there would not be an improvement in energy consumption as the display would all remain lit. 
Alternatively, if one modified Sweeney to completely eliminate the LED display to save energy, which is what is actually taught by McDougall’s energy saving displays, then Sweeney’s intended purpose of using a smartphone, and the ability to hail a ride would be destroyed. 
Finally, one of ordinary skill would not modify a smartphone in Sweeney to incorporate a separate time track 24 of LEDs in view of McDougall. According to McDougall, the time track 24 includes a row of numbered LEDs on a panel that includes information that is semi permanent or rarely changes. See McDougall para. [0030], [0034]. Therefore, in order to render a separate time track of illuminants meaningful, and allegedly maintain some form of energy savings, the time track would have to have some sort of permanent numbering on the surface of the smartphone. Such a modification of a smartphone which already has an existing and modifiable display for any number of applications would not have been obvious to one having ordinary skill in the art absent the impermissible use of Applicant’s own disclosure as capabilities of displaying time to arrival and numerous power saving and charging measures are already known to be implemented in smart phones.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. As stated above, McDougall is analogous to Sweeney in that both McDougall and Sweeney encompass displays of time to a user relative to the arrival time of a vehicle. Therefore, the teachings of McDougall may be combined with that of Sweeney. Also, the Applicant admits that smartphones, such as the ones disclosed in Sweeney, have existing modifiable displays. Therefore, it would have been obvious to one having ordinary skill of the art to modify the LED display of Sweeney to explicitly teach using the LED display to have a number of lit illuminants, a number of illuminants to be switched on or off per unit time, or a position of a lit illuminant of the user terminal, which is taught by McDougall, for at least the purpose of providing passengers with up-to-date information on the arrival and departure of public transportation services (see McDougall [0002]). The prior art of record must be considered in its entirety (see MPEP 2141.02 Section VI). Accordingly, the citations for the prior art have been reorganized for clarity, particularly with respect to the reasons for motivation in combining the prior art references.

For these reasons, the Examiner maintains that the claims are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (U.S. Patent Application Publication No. 20170147959 and hereinafter, “Sweeney”) in view of McDougall et al. (U.S. Patent Application Publication No. 20110078934 and hereinafter, “McDougall”). 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1 recites “and/or” which renders the “displaying…” limitation to be ambiguous. The Examiner suggests amending this to recite “or”.
Claim 10 recites “by a number of lit illuminants a number of illuminants”. The Examiner suggests amending this to recite “by a number of lit illuminants, a number of illuminants” for further clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (U.S. Patent Application Publication No. 20170147959 and hereinafter, “Sweeney”) in view of McDougall et al. (U.S. Patent Application Publication No. 20110078934 and hereinafter, “McDougall”).

Regarding claim 1, Sweeney teaches the method for sending a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location, the method comprising:
receiving a user input by an actuation device of a user terminal
Sweeney [0014] discloses “In different implementations, the computing system can operate in a first state in which a user interface is presented on the display device to enable the user to input or select a set of characters (e.g., alphanumeric characters).”
Sweeney [0044] discloses “When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the door(s) of the AV 150… As described in the various examples, in this manner, the system 100 can provide a temporary authentication mechanism for the user for a specific trip and/or for the specific AV 150.”
in response thereto sending a wireless message
Sweeney [0029] discloses “The matching service 110 can also transmit a set of instructions to the AV system 151 of the selected AV, which directs or instructs the selected AV to travel from its current location to the pickup location of the user (referred to herein as trip instructions 112). The AV system 151 can process the trip instructions 112 to determine the location where the AV 150 should be controlled and moved to (e.g., the pickup location)…”
The Examiner notes that transmitting indicates wireless communication.
assigning the transportation vehicle to the user terminal in response to the wireless message being received
Sweeney [0002] discloses “For example, a user can request a transport or delivery service by operating the user's mobile computing device, and the service arrangement system can process the request and assign a provider to provide the service for the user.”
ascertaining an expected time of arrival or a length of time before the transportation vehicle arrives at the location of the user terminal
Sweeney [0022] discloses “The user can launch or open the designated client service application, which communicates with the service arrangement system 100 to receive information about the transport service in real-time or close to real-time (e.g., the estimated location of vehicles, the estimated time of arrival to the user's current location or a user-specified pickup location).”
wherein the predefined destination for the user is readable by the transportation vehicle and predefined in a memory of the user terminal or a server-based profile prior to sending the wireless message.
Sweeney [0062] discloses “The AV system control 160 can store the code 131 with the trip entry, so that the code 131 is only associated with the particular user for the specific transport service.”
The Examiner notes that the user-specific code (i.e., profile) is associated with the service arrangement system (100), which may be a server, rendering the user profile to be server-based.
Sweeney Fig. 2 (provided below) illustrates that the destination location information is received and stored as a request in the MCD of a user (i.e., user terminal), as shown in element 200, prior to transmitting a set of instructions (i.e., sending a wireless message) to the autonomous vehicle, shown in element 210. 

    PNG
    media_image1.png
    822
    594
    media_image1.png
    Greyscale

Sweeney in combination with McDougall teaches:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall [0013] discloses “The second display element may comprise one or more light sources such as one or more LEDs. The light sources may be aligned in a numbered row. The numbered row may comprise a "time track" which indicates when a transport service is due to arrive. Thus, the time until the service is due to arrive may be indicated by illuminating a light source next to the appropriate number. The light source may be illuminated intermittently to save power and to draw the attention of an observer. For example, the light source may flash.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, “to provide passengers with up to date information on the arrival and departure of public transport services” (McDougall [0002]).

Regarding claim 2, Sweeney in combination with McDougall teaches the method of claim 1, wherein Sweeney further teaches:
the transportation vehicle is selected from a multiplicity of transportation vehicles that are logically, initially linked to a server.
Sweeney [0010] discloses “According to some examples, an entity can operate a service arrangement system that implements a network service in which users can request services using computing devices. The entity can also own and/or have control over a fleet of autonomous vehicles that can be used to provide the requested services.”
The Examiner notes that the service arrangement system can correspond to a set of computing systems, including servers (see Sweeney [0021]).
Sweeney [0029] discloses “The matching service 110 can also transmit a set of instructions to the AV system 151 of the selected AV, which directs or instructs the selected AV to travel from its current location to the pickup location of the user (referred to herein as trip instructions 112).”

Regarding claim 3, Sweeney in combination with McDougall teaches the method of claim 1, wherein Sweeney further teaches:
the actuation device is an order button configured in hardware.
Sweeney [0044] discloses “When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the door(s) of the AV 150… As described in the various examples, in this manner, the system 100 can provide a temporary authentication mechanism for the user for a specific trip and/or for the specific AV 150.”

Regarding claim 4, Sweeney in combination with McDougall teaches the method of claim 1, Sweeney further comprising:
prompting position determination for the user terminal
Sweeney [0011] discloses “The computing system of the selected autonomous vehicle can receive a set of instructions from the service arrangement system, and based on the set of instructions, can control the autonomous vehicle to travel to a specified location, such as a pickup location or current location of the user.”
coding the ascertained position into the wireless message to define a starting location for a journey by the transportation vehicle.
Sweeney [0056] discloses “The AV system control 160 can also record, in the trip entry, the time and the location of the AV 150 when the trip instructions 112 were received, when the transport service started, and/or when the transport service ended.”
Sweeney [0084] discloses “…the AV system 151 can present in the UI 440, a map 454 showing the current location of the AV 150 as a graphic 456, the proposed route (in darker lines), and showing the destination location of the user…As an addition or an alternative, the AV system 151 can provide a selectable feature “Begin Trip” that the user can input to start the transport service once the transport service preparation procedure is completed.”

Regarding claim 5, Sweeney in combination with McDougall teaches the method of claim 1,  Sweeney further comprising:
communicating the expected time of arrival or length of time to the user terminal.
Sweeney [0030] discloses “The matching service 110 can also transmit data to the user's MCD 190 to provide a notification to the user that an AV has been selected for the user and to provide an estimated time of arrival to the user's pickup location.”

Regarding claim 6, Sweeney in combination with McDougall teaches the method of claim 1, wherein Sweeney further teaches:
the illuminants comprise a multiplicity of LEDs arranged in a line.
Sweeney [0057] discloses “the vehicle control 160 can provide a control signal(s) 167 to operate a set of lights 185d, a set of sound-making devices (e.g., speakers or a horn 185e), and/or a set of output components (e.g., display devices or array of light elements, such as light emitting diodes (LEDs)) in a predetermined pattern.

Regarding claim 7, Sweeney in combination with McDougall the method of claim 1, Sweeney further comprising:
updating the expected time of arrival of the transportation vehicle at the user terminal;
Sweeney [0022] discloses “The user can launch or open the designated client service application, which communicates with the service arrangement system 100 to receive information about the transport service in real-time or close to real-time (e.g., the estimated location of vehicles, the estimated time of arrival to the user's current location or a user-specified pickup location).”
While Sweeney does not expressly teach:
based on the updated time of arrival, adapting the number of currently lit illuminants; or illuminants of the user terminal that are to be switched on or off per unit time.
McDougall teaches:
based on the updated time of arrival, adapting the number of currently lit illuminants; or illuminants of the user terminal that are to be switched on or off per unit time.
McDougall [0040] discloses “The processor can also be used to indicate messages by illuminating one or more of any number of LEDs located next to (and visually associated with) pre-printed text in response to a signal from the server… an LED may be used to indicate that the next service is "on its way" or alternatively "not running."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate communicating an expected time of arrival, as taught in McDougall, in order to “provide passengers with up to date information on the arrival and departure of public transport services” (see McDougall [0002]).

Regarding claim 8, Sweeney in combination with McDougall teaches the method of claim 1, Sweeney further comprising:
ascertaining that the expected time of arrival has come or the length of time or the waiting time has elapsed
Sweeney [0041] discloses “Alternatively, the code 131 can be transmitted at a different time, such as when the state of the AV 151 is “arrived” or “arriving now.””
Sweeney [0044] discloses “When the AV system 151 determines that the AV 150 is at or within a predetermined distance of the pickup location of the user, the AV system 151 can change its operating state from a traveling or “on route” state (e.g., a second state) to an “arriving now” or “waiting” state (e.g., a third state).”
in response thereto, sending an updated expected time of arrival or length of time to the user terminal.
Sweeney [0022] discloses “The user can launch or open the designated client service application, which communicates with the service arrangement system 100 to receive information about the transport service in real-time or close to real-time (e.g., the estimated location of vehicles, the estimated time of arrival to the user's current location or a user-specified pickup location).”
The Examiner notes that a real-time estimated time of arrival indicates a continuously updated estimated time of arrival.

Regarding claim 9, Sweeney in combination with McDougall teaches the method of claim 8, Sweeney further comprising:
sending a request to obtain an updated expected time of arrival or length of time by the user terminal.
Sweeney [0022] discloses “The user can launch or open the designated client service application, which communicates with the service arrangement system 100 to receive information about the transport service in real-time or close to real-time (e.g., the estimated location of vehicles, the estimated time of arrival to the user's current location or a user-specified pickup location).”

Regarding claim 10, Sweeney teaches the user terminal comprising:
an actuation device;
Sweeney [0044] discloses “When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the door(s) of the AV 150… As described in the various examples, in this manner, the system 100 can provide a temporary authentication mechanism for the user for a specific trip and/or for the specific AV 150.”
a transmission or reception device;
Sweeney [0025] discloses “When a user requests a transport service using a MCD 190, the respective client application 191 can generate a request 192 and transmit the request 192 to the system 100.”
an evaluation unit 
Sweeney [0090] discloses “The processor 510 can also execute instructions corresponding to the client application 525 to cause other user interfaces 515 to be displayed on the display 530, such as a notification UI when the AV is selected for the user or when the AV is arriving at the user's pickup location.”
illuminants,
Sweeney [0057] discloses “the vehicle control 160 can provide a control signal(s) 167 to operate a set of lights 185d, a set of sound-making devices (e.g., speakers or a horn 185e), and/or a set of output components (e.g., display devices or array of light elements, such as light emitting diodes (LEDs)) in a predetermined pattern.
wherein the evaluation unit is configured to receive a user input in response to actuation of the actuation device of the user terminal
Sweeney [0044] discloses “When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the door(s) of the AV 150… As described in the various examples, in this manner, the system 100 can provide a temporary authentication mechanism for the user for a specific trip and/or for the specific AV 150.”
Sweeney [0090] discloses “In particular, the processor 510 can execute instructions and data stored in the memory resources 520 in order to display UIs 515 of the service application 525. A user of the computing device 500 can interact with the UI 515 to make a request for a transport service using an AV.”
wherein the transmission or reception device is configured to respond receipt of the user input by the evaluation unit by:
Sweeney [0014] discloses “In different implementations, the computing system can operate in a first state in which a user interface is presented on the display device to enable the user to input or select a set of characters (e.g., alphanumeric characters). In response to receiving a specified set of characters, the computing system can operate in a second state in which the computing system initiates and performs a transport service preparation procedure.”
sending a wireless message to send for a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location
Sweeney [0029] discloses “The matching service 110 can also transmit a set of instructions to the AV system 151 of the selected AV, which directs or instructs the selected AV to travel from its current location to the pickup location of the user (referred to herein as trip instructions 112). The AV system 151 can process the trip instructions 112 to determine the location where the AV 150 should be controlled and moved to (e.g., the pickup location)…”
The Examiner notes that transmitting indicates wireless communication.
obtaining an acknowledgement of an assignment of the transportation vehicle to the user terminal, made in response to the wireless message
Sweeney [0002] discloses “For example, a user can request a transport or delivery service by operating the user's mobile computing device, and the service arrangement system can process the request and assign a provider to provide the service for the user.”
wherein the predefined destination for the user is readable by the transportation vehicle and predefined in a memory of the user terminal or a server-based profile prior to sending the wireless message.
Sweeney [0062] discloses “The AV system control 160 can store the code 131 with the trip entry, so that the code 131 is only associated with the particular user for the specific transport service.”
The Examiner notes that the user-specific code (i.e., profile) is associated with the service arrangement system (100), which may be a server, rendering the user profile to be server-based.
Sweeney Fig. 2 (provided below) illustrates that the destination location information is received and stored as a request in the MCD of a user (i.e., user terminal), as shown in element 200, prior to transmitting a set of instructions (i.e., sending a wireless message) to the autonomous vehicle, shown in element 210. 

    PNG
    media_image1.png
    822
    594
    media_image1.png
    Greyscale

While Sweeney does not expressly teach:
a message regarding an expected time of arrival and/or a length of time before the transportation vehicle arrives at the location of the user terminal
wherein, based on the time of arrival or length of time, the illuminant displays a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants a number of illuminants to be switched on or off per unit time, or a position of a lit illuminant, which is predefined for the display of the waiting time.
McDougall teaches:
a message regarding an expected time of arrival and/or a length of time before the transportation vehicle arrives at the location of the user terminal
McDougall [0012] discloses “The display assembly may comprise a sign. The sign may display travel information, such as the time of arrival of buses, trams or trains.”
wherein, based on the time of arrival or length of time, the illuminant displays a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant, which is predefined for the display of the waiting time.
McDougall [0013] discloses “The second display element may comprise one or more light sources such as one or more LEDs. The light sources may be aligned in a numbered row. The numbered row may comprise a "time track" which indicates when a transport service is due to arrive. Thus, the time until the service is due to arrive may be indicated by illuminating a light source next to the appropriate number. The light source may be illuminated intermittently to save power and to draw the attention of an observer. For example, the light source may flash.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, “to provide passengers with up to date information on the arrival and departure of public transport services” (McDougall [0002]).

Regarding claim 12, Sweeney teaches the non-transitory computer program product comprising instructions that, when executed on an evaluation unit of a user terminal, prompt the evaluation unit to perform a method for sending a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location, the method comprising:
storing the predefined destination for the user in a memory of the user terminal or a server-based profile readable by an assigned transportation vehicle
Sweeney [0062] discloses “The AV system control 160 can store the code 131 with the trip entry, so that the code 131 is only associated with the particular user for the specific transport service.”
The Examiner notes that the user-specific code (i.e., profile) is associated with the service arrangement system (100), which may be a server, rendering the user profile to be server-based.
receiving a user input by an actuation device of the user terminal
Sweeney [0090] discloses “In particular, the processor 510 can execute instructions and data stored in the memory resources 520 in order to display UIs 515 of the service application 525. A user of the computing device 500 can interact with the UI 515 to make a request for a transport service using an AV.”
in response thereto, sending a wireless message, wherein the predefined destination is stored prior to sending the wireless message;
Sweeney [0029] discloses “The matching service 110 can also transmit a set of instructions to the AV system 151 of the selected AV, which directs or instructs the selected AV to travel from its current location to the pickup location of the user (referred to herein as trip instructions 112). The AV system 151 can process the trip instructions 112 to determine the location where the AV 150 should be controlled and moved to (e.g., the pickup location)…”
The Examiner notes that transmitting indicates wireless communication.
Sweeney Fig. 2 (provided below) illustrates that the destination location information is received and stored as a request in the MCD of a user (i.e., user terminal), as shown in element 200, prior to transmitting a set of instructions (i.e., sending a wireless message) to the autonomous vehicle, shown in element 210. 

    PNG
    media_image1.png
    822
    594
    media_image1.png
    Greyscale


assigning the transportation vehicle to the user terminal in response to the wireless message being receive
Sweeney [0002] discloses “For example, a user can request a transport or delivery service by operating the user's mobile computing device, and the service arrangement system can process the request and assign a provider to provide the service for the user.”
ascertaining an expected time of arrival and/or a length of time before the transportation vehicle arrives at the user terminal
Sweeney [0030] discloses “The matching service 110 can also transmit data to the user's MCD 190 to provide a notification to the user that an AV has been selected for the user and to provide an estimated time of arrival to the user's pickup location.”
While Sweeney does not expressly teach:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall teaches:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall [0013] discloses “The second display element may comprise one or more light sources such as one or more LEDs. The light sources may be aligned in a numbered row. The numbered row may comprise a "time track" which indicates when a transport service is due to arrive. Thus, the time until the service is due to arrive may be indicated by illuminating a light source next to the appropriate number. The light source may be illuminated intermittently to save power and to draw the attention of an observer. For example, the light source may flash.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, “to provide passengers with up to date information on the arrival and departure of public transport services” (McDougall [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662            
                                                                                                                                                                                                                                                                                             /IG T AN/Primary Examiner, Art Unit 3662